Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,8 and 15  are rejected under 35 U.S.C 103 as being patentable over Ahn et al. ( USPUB 20210049460) in view of Jay Heo (NPL Doc: " Uncertainty-Aware Attention for Reliable Interpretation and Prediction,"Dec-3-8 , 2018, 32nd Conference on Neural Information Processing Systems (NeurIPS 2018), Montréal, Canada,Pages 1-5).

As per Claim 1, Ahn et al. teaches  A system ( Paragraph [0435]- “…a system…”) , comprising: a memory that stores computer executable ( Paragraph [0435]- “… memory comprising instructions and one or more computer processors. The instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations…”)  components; and a processor ( Paragraph [0435]) , operably coupled to the memory, and that executes the computer executable components stored in the memory ( Paragraphs [0443-0444]) , wherein the computer executable components comprise: a time series analysis component ( FIG. 3 – ( 302)  AND Paragraphs [0052-0053],[0056])  that generates a machine learning model  ( machine learning program taught within Paragraphs [0191-0193]) that discovers a dependency between multivariate time series data ( multivariate time series data processing taught within Paragraphs [0064-0065]) 
Ahn et al. does not explicitly teach using an attention mechanism based on an uncertainty measure.  
	However, within analogous art, Jay Heo teaches using an attention mechanism based on an uncertainty measure ( Page 2- “…we propose to allow the attention model to output uncertainty on each feature (or input) and further leverage them when making final predictions. Specifically, we model the attention weights as Gaussian distribution with input dependent noise, such that the model generates attentions with small variance when it is confident about the contribution of the given features, and allocates noisy attentions with large variance to uncertain features, for each input. This input-adaptive noise can model heteroscedastic uncertainty  that varies based on the instance,… We formulate this novel uncertainty-aware attention (UA) model under the Bayesian framework and solve it with variational inference….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Jay Heo within the modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  because the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo provides a system and method for implementing uncertainty input data within attention mechanism with deep neural network learning model.  
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo within the Deep probabilistic decision machines mentioned by Ahn et al.  for implementation of a system and method for uncertainty input data within attention mechanism with deep neural network learning model.  

As per Claim 8,  Ahn et al. teaches A computer-implemented method ( Paragraph [0443]- “… the hardware of the circuitry may include variably connected physical components (e.g., execution units, transistors, simple circuits) including a computer-readable medium physically modified…”) , comprising: generating, by a system operatively coupled to a processor ( Paragraph [0435]- “… memory comprising instructions and one or more computer processors. The instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations…”), a machine learning model( machine learning program taught within Paragraphs [0191-0193]) that discovers a dependency between multivariate time series data ( multivariate time series data processing taught within Paragraphs [0064-0065]) 
Ahn et al. does not explicitly teach using an attention mechanism based on an uncertainty measure.
	However, within analogous art, Jay Heo teaches using an attention mechanism based on an uncertainty measure ( Page 2- “…we propose to allow the attention model to output uncertainty on each feature (or input) and further leverage them when making final predictions. Specifically, we model the attention weights as Gaussian distribution with input dependent noise, such that the model generates attentions with small variance when it is confident about the contribution of the given features, and allocates noisy attentions with large variance to uncertain features, for each input. This input-adaptive noise can model heteroscedastic uncertainty  that varies based on the instance,… We formulate this novel uncertainty-aware attention (UA) model under the Bayesian framework and solve it with variational inference….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Jay Heo within the modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  because the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo provides a system and method for implementing uncertainty input data within attention mechanism with deep neural network learning model.  
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo within the Deep probabilistic decision machines mentioned by Ahn et al.  for implementation of a system and method for uncertainty input data within attention mechanism with deep neural network learning model.  


As per Claim 15, Ahn et al. teaches A computer program product for analyzing multivariate time series data ( Paragraph [0025] –“…methods, systems, and computer programs are directed to automated systems for controlling real-life processes using deep probabilistic decision machines (DPDM)….” AND multivariate time series taught within Paragraph [0064]) , the computer program product comprising a computer readable storage medium having program instructions embodied therewith ( Paragraph [0443]- “…the hardware of the circuitry may include variably connected physical components (e.g., execution units, transistors, simple circuits) including a computer-readable medium physically modified (e.g., magnetically, electrically, by moveable placement of invariant massed particles) to encode instructions of the specific operation…”) , the program instructions executable by a processor to cause the processor to: generate, by the processor ( Paragraph [0435]- “… memory comprising instructions and one or more computer processors. The instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations…”), a machine learning model ( machine learning program taught within Paragraphs [0191-0193]) that discovers a dependency between the multivariate time series data  ( multivariate time series data processing taught within Paragraphs [0064-0065])
Ahn et al. does not explicitly teach using an attention mechanism based on an uncertainty measure.
	However, within analogous art, Jay Heo teaches using an attention mechanism based on an uncertainty measure ( Page 2- “…we propose to allow the attention model to output uncertainty on each feature (or input) and further leverage them when making final predictions. Specifically, we model the attention weights as Gaussian distribution with input dependent noise, such that the model generates attentions with small variance when it is confident about the contribution of the given features, and allocates noisy attentions with large variance to uncertain features, for each input. This input-adaptive noise can model heteroscedastic uncertainty  that varies based on the instance,… We formulate this novel uncertainty-aware attention (UA) model under the Bayesian framework and solve it with variational inference….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Jay Heo within the modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  because the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo provides a system and method for implementing uncertainty input data within attention mechanism with deep neural network learning model.  
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo within the Deep probabilistic decision machines mentioned by Ahn et al.  for implementation of a system and method for uncertainty input data within attention mechanism with deep neural network learning model.  

2.	Claims 2,9 and 16  are rejected under 35 U.S.C 103 as being patentable over Ahn et al. ( USPUB 20210049460) in view of Jay Heo (NPL Doc: " Uncertainty-Aware Attention for Reliable Interpretation and Prediction,"Dec-3-8 , 2018, 32nd Conference on Neural Information Processing Systems (NeurIPS 2018), Montréal, Canada,Pages 1-5) in further view of Yunxiao Wang (NPL Doc: " Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders," December5th , 2019, Proceedings of Machine Learning Research 101:157-172, 2019,Pages 159-168).


As per Claim 2,   Combination of Ahn et al. and Jay Heo teach Claim 1, 
Combination of Ahn et al. and Jay Heo does not explicitly teach further comprising: an encoder component that encodes the multivariate time series data by matching data different sampling rates across constituted series of the multivariate time series data , and wherein encoding renders the multivariate time series data scalable and parallelizable.
 Within analogous art, Yunxiao Wang teaches  further comprising: an encoder component ( Page 160-3.1-Stacked Autoencoders and Figure 3) that encodes the multivariate time series data by matching data different sampling rates across constituted series of the multivariate time series data (Algorithm for matching and processing data within the Auto-encoder taught Page 165- “Algorithm 1 SAEs-BO-TCN..”) , and wherein encoding renders the multivariate time series data scalable and parallelizable ( Page 165- “…In detail, we set k searchers with different sampling strategies under specific balance factor _ to search the entire hyperparameter space
in parallel….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo because the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang provides a system and method for implementing efficient multivariate time series analysis with neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo for implementation of a system and method for efficient multivariate time series analysis with neural network.

As per Claim 9,  Combination of Ahn et al. and Jay Heo teach Claim 8,
Combination of Ahn et al. and Jay Heo does not explicitly teach further comprising: encoding, by the system, the multivariate time series data by matching different data sampling rates across constituted series of the multivariate time series data  , wherein the encoding renders the multivariate time series data scalable and parallelizable.  
Within analogous art, Yunxiao Wang teaches  further comprising: encoding, by the system ( Page 160-3.1-Stacked Autoencoders and Figure 3), the multivariate time series data by matching different data sampling rates across constituted series of the multivariate time series data (Algorithm for matching and processing data within the Auto-encoder taught Page 165- “Algorithm 1 SAEs-BO-TCN..”) , wherein the encoding renders the multivariate time series data scalable and parallelizable ( Page 165- “…In detail, we set k searchers with different sampling strategies under specific balance factor _ to search the entire hyperparameter space
in parallel...”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo because the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang provides a system and method for implementing efficient multivariate time series analysis with neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo for implementation of a system and method for efficient multivariate time series analysis with neural network.

As per Claim 16, Combination of Ahn et al. and Jay Heo teach Claim 15,
Combination of Ahn et al. and Jay Heo does not explicitly teach wherein the program instructions further cause the processor to: encode  by the processor, the multivariate time series data by matching different data sampling rates across constituted series of the multivariate time series data , wherein encoding renders the multivariate time series data scalable and parallelizable.  
Within analogous art, Yunxiao Wang teaches  wherein the program instructions further cause the processor to: encode ( Page 160-3.1-Stacked Autoencoders and Figure 3) by the processor, the multivariate time series data by matching different data sampling rates across constituted series of the multivariate time series data (Algorithm for matching and processing data within the Auto-encoder taught Page 165- “Algorithm 1 SAEs-BO-TCN..” AND Page 160 – Figure 1) , wherein encoding renders the multivariate time series data scalable and parallelizable ( Page 165- “…In detail, we set k searchers with different sampling strategies under specific balance factor _ to search the entire hyperparameter space in parallel….” AND Page 160 – Figure 1) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo because the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang provides a system and method for implementing efficient multivariate time series analysis with neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo for implementation of a system and method for efficient multivariate time series analysis with neural network.

3.	Claims 3 and 10  are rejected under 35 U.S.C 103 as being patentable over Ahn et al. ( USPUB 20210049460) in view of Jay Heo (NPL Doc: " Uncertainty-Aware Attention for Reliable Interpretation and Prediction,"Dec-3-8 , 2018, 32nd Conference on Neural Information Processing Systems (NeurIPS 2018), Montréal, Canada,Pages 1-5) in further view of Yunxiao Wang (NPL Doc: " Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders," December5th , 2019, Proceedings of Machine Learning Research 101:157-172, 2019,Pages 159-168) and Chenyou Fan(NPL Doc: " Multi-Horizon Time Series Forecasting with Temporal Attention Learning," 25th  July 2019, Applied Data Science Track Paper- KDD ’19, August 4–8, 2019, Anchorage, AK, USA- Page 2527-2532).


As per Claim 3,  Combination of Ahn et al. and Jay Heo  and Yunxiao Wang teach Claim 2,
Combination of Ahn et al. and Jay Heo  and Yunxiao Wang does not explicitly teach further comprising: an attention decoder component that regularizes attention among the encoded multivariate time series data based on the uncertainty measure using an attention network layer of the machine learning model.
Within analogous art, Chenyou Fan teaches  further comprising: an attention decoder component that regularizes attention among the encoded multivariate time series data ( Page 2528-Col. 1- “…multi-horizon time series forecasting, with novel structures to better capture temporal patterns on future horizons. The idea is to first propagate information of future input variables in both forward and backward directions with a bi-directional LSTM decoder, considering dynamic future information …. Then at each future time step we use the decoder hidden state to attend to several different periods of the history and generate attention vector individually….”)  based on the uncertainty measure using an attention network layer of the machine learning model ( Page 2533- Col. 1- “…Single-Attention(h=1) is based on the encoder-decoder model with attention mechanism as described in Section 3.3. Similar to BiLSTM-Enc-Dec(h=3) , we utilize only one period of historical data, while we add temporal attention mechanism to help find correct hidden pattern for future steps….” AND Page 2530- Figure 2 and 3 shows decoder ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Chenyou Fan within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang because the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan provides a system and method for implementing time series forecasting with attention learning within neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang for implementation of time series forecasting with attention learning within neural network.

As per Claim 10,   Combination of Ahn et al. and Jay Heo  and Yunxiao Wang teach Claim 9,
Combination of Ahn et al. and Jay Heo  and Yunxiao Wang does not explicitly teach further comprising: regularizing, by the system, attention among the encoded multivariate time series data based on the uncertainty measure using an attention network layer of the machine learning model.
Within analogous art, Chenyou Fan teaches  further comprising: regularizing, by the system, attention among the encoded multivariate time series data ( Page 2528-Col. 1- “…multi-horizon time series forecasting, with novel structures to better capture temporal patterns on future horizons. The idea is to first propagate information of future input variables in both forward and backward directions with a bi-directional LSTM decoder, considering dynamic future information such as promotions and calendar events. Then at each future time step we use the decoder hidden state to attend to several different periods of the history and generate attention vector individually….”) based on the uncertainty measure using an attention network layer of the machine learning model ( Page 2533- Col. 1- “…Single-Attention(h=1) is based on the encoder-decoder model with attention mechanism as described in Section 3.3. Similar to BiLSTM-Enc-Dec(h=3) , we utilize only one period
of historical data, while we add temporal attention mechanism to help find correct hidden pattern for future steps….” AND Page 2530- Figure 2 and 3 shows decoder ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Chenyou Fan within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang because the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan provides a system and method for implementing time series forecasting with attention learning within neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang for implementation of time series forecasting with attention learning within neural network.

4.	Claims 5,6,12 and 13  are rejected under 35 U.S.C 103 as being patentable over Ahn et al. ( USPUB 20210049460) in view of Jay Heo (NPL Doc: " Uncertainty-Aware Attention for Reliable Interpretation and Prediction,"Dec-3-8 , 2018, 32nd Conference on Neural Information Processing Systems (NeurIPS 2018), Montréal, Canada,Pages 1-5) in further view of Yunxiao Wang (NPL Doc: " Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders," December5th , 2019, Proceedings of Machine Learning Research 101:157-172, 2019,Pages 159-168) and Chenyou Fan(NPL Doc: " Multi-Horizon Time Series Forecasting with Temporal Attention Learning," 25th  July 2019, Applied Data Science Track Paper- KDD ’19, August 4–8, 2019, Anchorage, AK, USA- Page 2527-2532) and Charles Blundell(NPL Doc: " Weight Uncertainty in Neural Networks," 21th May 2015 , Proceedings of the 32nd International Conference on Machine
Learning, Lille, France, 2015. JMLR: W&CP volume 37, Pages 1-5.).

As per Claim 5, Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan teach Claim 3,
Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan does not explicitly teach wherein the attention decoder component further determines a posterior distribution of parameters that governs the attention network layer via a Bayes inference.
Within analogous art, Charles Blundell teaches wherein the attention decoder component further determines a posterior distribution of parameters that governs the attention network layer via a Bayes inference ( Page 2 – Col. 2- “…Bayesian inference for neural networks calculates the posterior distribution of the weights given the training data,P(wjD). This distribution answers predictive queries about unseen data by taking expectations: the predictive distribution…” AND Page 1 – Col. 1- “…the uncertainty in the training data and so make overly confident decisions about the correct class, prediction or action. We shall address both of these concerns by using variational Bayesian learning to introduce uncertainty in the weights of the network. We call our algorithm Bayes by Backprop. We suggest at least three motivations for introducing uncertainty on the weights:…”) .  
 One of ordinary skill in the art would have been motivated to combine the teaching of Charles Blundell within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and  the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan because Weight Uncertainty in Neural Networks mentioned by Charles Blundell provides a system and method for implementing efficient probability distribution on weights of neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Weight Uncertainty in Neural Networks mentioned by Charles Blundell within the combined modified teaching of  the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan for implementation of time series forecasting with attention learning within neural network.


As per Claim 6,  Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan teach Claim 3,
Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan does not explicitly teach wherein the attention decoder component further generates an uncertainty quantification   regarding the dependency via a Monte Carlo sampling performed at the attention network layer.
Within analogous art, Charles Blundell teaches wherein the attention decoder component further generates an uncertainty quantification  ( uncertainty of data for processing taught within Page 1- Col. 2- “…We shall demonstrate how this uncertainty can improve predictive performance in regression problems by expressing uncertainty in regions with little or no data, how this uncertainty can lead to more systematic exploration…”) regarding the dependency via a Monte Carlo sampling performed at the attention network layer ( Page 3- 3.1 Unbiased Monte Carlo gradients AND Page 3- Col.2- “…We apply Proposition 1 to the optimisation …. Using Monte Carlo sampling to evaluate the expectations We apply Proposition 1 to the optimisation…Using Monte Carlo sampling to evaluate the expectations…”) .  
 One of ordinary skill in the art would have been motivated to combine the teaching of Charles Blundell within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and  the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan because Weight Uncertainty in Neural Networks mentioned by Charles Blundell provides a system and method for implementing efficient probability distribution on weights of neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Weight Uncertainty in Neural Networks mentioned by Charles Blundell within the combined modified teaching of  the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan for implementation of time series forecasting with attention learning within neural network.

As per Claim 12, Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan teach Claim 10,
Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan does not explicitly teach further comprising: determining, by the system, a posterior distribution of parameters that governs the attention network layer via a Bayes inference.
Within analogous art, Charles Blundell teaches further comprising: determining, by the system, a posterior distribution of parameters that governs the attention network layer via a Bayes inference( Page 2 – Col. 2- “…Bayesian inference for neural networks calculates the posterior distribution of the weights given the training data,P(wjD). This distribution answers predictive queries about unseen data by taking expectations: the predictive distribution…” AND Page 1 – Col. 1- “…the uncertainty in the training data and so make overly confident decisions about the correct class, prediction or action. We shall address both of these concerns by using variational Bayesian learning to introduce uncertainty in the weights of the network. We call our algorithm Bayes by Backprop. We suggest at least three motivations for introducing uncertainty on the weights:…”) .
 One of ordinary skill in the art would have been motivated to combine the teaching of Charles Blundell within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and  the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan because Weight Uncertainty in Neural Networks mentioned by Charles Blundell provides a system and method for implementing efficient probability distribution on weights of neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Weight Uncertainty in Neural Networks mentioned by Charles Blundell within the combined modified teaching of  the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan for implementation of time series forecasting with attention learning within neural network.

As per Claim 13, Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan teach Claim 10,
Combination of Ahn et al. , Jay Heo, Yunxiao Wang and Chenyou Fan does not explicitly teach further comprising: generating, by the system, an uncertainty quantification regarding the dependency via a Monte Carlo sampling performed at the attention network layer.
Within analogous art, Charles Blundell teaches further comprising: generating, by the system, an uncertainty quantification  ( uncertainty of data for processing taught within Page 1- Col. 2- “…We shall demonstrate how this uncertainty can improve predictive performance in regression problems by expressing uncertainty in regions with little or no data, how this uncertainty can lead to more systematic exploration…”) regarding the dependency via a Monte Carlo sampling performed at the attention network layer ( Page 3- 3.1 Unbiased Monte Carlo gradients AND Page 3- Col.2- “…We apply Proposition 1 to the optimisation …. Using Monte Carlo sampling to evaluate the expectations We apply Proposition 1 to the optimization…Using Monte Carlo sampling to evaluate the expectations…”) .  
 One of ordinary skill in the art would have been motivated to combine the teaching of Charles Blundell within the combined modified teaching of the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and  the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and  the Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan because Weight Uncertainty in Neural Networks mentioned by Charles Blundell provides a system and method for implementing efficient probability distribution on weights of neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Weight Uncertainty in Neural Networks mentioned by Charles Blundell within the combined modified teaching of  the Deep probabilistic decision machines mentioned by Ahn et al.  and  the Uncertainty-Aware Attention for Reliable Interpretation and Prediction mentioned by Jay Heo and the Multivariate Time Series Prediction Based on Optimized Temporal Convolutional Networks with Stacked Auto-encoders mentioned by  Yunxiao Wang and Multi-Horizon Time Series Forecasting with Temporal Attention Learning mentioned by Chenyou Fan for implementation of time series forecasting with attention learning within neural network.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 4,7,11,14,18,19 and 20   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 
As to claims 4 and 11  , prior art of record does not teach or suggest the limitation mentioned within claims 4 and 11: “ … penalizes attention configurations of the encoded multivariate time series data that result in the uncertainty measure being smaller than a defined threshold.  ”  

As to claims 7 and 14 , prior art of record does not teach or suggest the limitation mentioned within claims 7 and 14: “…the multivariant time series data characterizes a measurable property, and wherein the system further comprises: a prediction component that predicts a value of the measurable property based on the discovered dependency and the uncertainty quantification.    ”  
As to claim 17 , prior art of record does not teach or suggest the limitation mentioned within claim 17: “…regularize, by the processor, attention among the encoded multivariate time series data based on the Shannon entropy value using an attention network layer of the machine learning model.    ”  

 As per claims 18,19 and 20 , The following claims depend on objected allowable claim 17, therefore the following claims are considered allowable over prior art of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Examiner’s Notes

7.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (multivariate time series , uncertainty measurement, attention mechanism, neural network layering and network and  machine /dynamic learning etc.).
1)	 US-20200285997-Bhattacharyya; Bhaskar
2) 	US-20200285983-Bhattacharyya; Bhaskar
3)	 US-20170314961-Chen; Haifeng
4)	 US-20100179930-Teller; Eric
5) 	US-20220012874-Maier-Hein; Lena
6)	 US-20200184278-Zadeh; Lotfi A.
7) 	US-20160328253-MAJUMDAR; Arun
8) 	US-20140079297-Tadayon; Saied
9) 	US-20090138415-Lancaster; James Justin
10) 	US-20080255911-Khosla; Deepak
11) 	US-20210406792-Bhardwaj; Manisha
12)	 US-20210174248-WETHERBEE; Edward R.
13) 	US-20200283016-Blaiotta; Claudia
14)	 US-20190384983-Katoch; Sameeksha
15) 	US-20190260768-MESTHA; Lalit Keshav
16) 	US-20190163549-HUANG; Hao
17) 	US-20190113973-COLEMAN; Trevor CE
18) 	US-20180262525-YAN; Weizhong
19)	 US-20140108324-Chen; Haifeng
20) 	US-20190354836-Shah; Syed Yousaf
21) 	US-20190034497-Song; Dongjin
22) 	US-20180300829-Crabtree; Jason
23) 	US-20180300621-Shah; Syed Y.

24)	Keuntaek Lee,"Ensemble Bayesian Decision Making with Redundant Deep Perceptual Control Policies,"17th February 2020,2019 18th IEEE International Conference on Machine Learning and Applications (ICMLA),Pages 831-834.
25)	ShenlongWang,"Measurement uncertainty evaluation in whiplash test model via neural network and support vector machine-based Monte Carlo method,"16th  February 2018,Measurement Volume 119, April 2018, Pages 231-241.
26) 	Yujia Xue,"Reliable deep-learning-based phase imaging with uncertainty quantification,"7th May 2019,Optica Vol. 6, Issue 5, pp. 618-629 (2019),Pages 618-622.

27)   Xuan-Hong Dang,"seq2graph: Discovering Dynamic Non-linear
Dependencies from Multivariate Time Series,"24th February 2020,2019 IEEE International Conference on Big Data (Big Data),Pages 1774-1779.

28) Yagmur Gizem Cinar,"Time Series Forecasting using RNNs: an Extended Attention Mechanism to Model Periods and Handle Missing Values," March 2017,ResearchGate, https://www.researchgate.net/publication/315696041,Pages 1-7.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637